UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number :0-7475 SWORDFISH FINANCIAL, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0831186 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 142 Wembley Way Rockwall, Texas75032 (Address of principal executive offices) (972) 310-1830 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo The number of shares of issuer’s common stock, par value $0.16 per share, outstanding as of March 1, 2010, was 13,300,000.The registrant has no other classes of securities outstanding. SWORDFISH FINANCIAL, INC. INDEX PART I FINANCIAL INFORMATION Page Number Item 1 : Financial Statements Consolidated Balance Sheets – September 30, 2009 (Unaudited) and December 31, 2008 1 Consolidated Statements of Operations - Three Months and Nine Months Ended September 30, 2009 and 2008 (Unaudited) 2 Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2009 and 2008 (Unaudited) 3 Notes to Consolidated Financial Statements(Unaudited) 4 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T: Controls and Procedures 18 PART II OTHER INFORMATION Item 1: Legal Proceedings 19 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3: Defaults Upon Senior Securities 19 Item 4: Submission of Matters to a Vote of Security Holders 19 Item 5: Other Information 20 Item 6 : Exhibits 20 Signatures 20 SWORDFISH FINANCIAL, INC. FORM 10-Q/A EXPLANATORY NOTE We are filing this Amended Quarterly Report on Form 10-Q/A (the “Amended Filing” or Form 10-Q/A) to our Quarterly Report on Form 10-Q for the three and nine month periods ended September 30, 2009 (the “Original Filing”) to amend and restate our unaudited consolidated financial statements and related disclosures for the three and nine month periods ended September 30, 2009 as discussed in Note 2 to the accompanying restated unaudited consolidated financial statements.The Original Filing was filed with the Securities and Exchange Commission (SEC”) on March 5, 2010. Subsequent to issuance, the management of the Company concluded that the transaction in August 2009 between Nature Vision, Inc. (nka Swordfish Financial, Inc.) (the “Company”) and Swordfish Financial, Inc., the Texas corporation should have been recorded as a reverse merger transaction in accordance with FASB ASC 805-10 as described in Note 3 to the accompanying restated unaudited consolidated financial statements and that theSeptember 30, 2009 quarterly 10-Q should be restated as presented in this Amended Filing.Accordingly, the accompanying September 30, 2009 balance sheet and statement of operations for the three and six month periods ended September 30, 2009 and 2008, and statement of cash flows for the nine month periods ended September 30, 2009 and 2008 and the December 31, 2008 balance sheet presentations have been retroactively adjusted as presented in this Amended Filing and discussed in Note 2 to the accompanying restated unaudited consolidated financial statements. For the convenience of the reader, this Amended Filing sets forth the Original Filing as modified and superseded where necessary to reflect the restatement.The following items have been amended principally as a result of, and to reflect, the restatement; · Part 1 – Item 1.Restated Financial Statements; · Part 1 – Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations; In accordance with applicable SEC rules, this Amended Filing includes certifications from our Chief Executive Officer and Chief Financial Officer dated as of the date of this filing. The sections of the Form 10-Q which were not amended are unchanged and continue in full force and effect as originally filed.This Amended Filing is as of the date of the Original Filing on the Form 10-Q and has not been updated to reflect events occurring subsequent to the Original Filing date other than those associated with the restatement of the Company’s consolidated financial statements. Part I – FINANCIAL INFORMATION Item 1: Financial Statements Swordfish Financial, Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2009 and December 31, 2008 Unaudited September 30, December 31, Restated Restated ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ - Other Receivables - Note Receivable - Total Current Assets - PROPERTY AND EQUIPMENT, NET - TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Current Portion of Long-Term Debt $ $ - Note Payable – Related Party - Current Portion of Deferred Retirement Benefits - Accounts Payable - Accrued Payroll and Payroll Taxes - Accrued Expenses - Accrued Sales and Warranty Reserve - Total Current Liabilities - LONG-TERM LIABILITIES Long-term Debt, Net of Current Portion - Note Payable – Related Party - Deferred Retirement Benefits, Net of Current Portion - Total Non-Current Liabilities - Total Liabilities - COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common Stock, $.16 Par Value per Share, 25,000,000 Shares Authorized: 13,300,000IssuedOutstanding at September 30, 2009 and 2,312,583 at December 31, 2008 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity ) - TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ - See accompanying notes to consolidated financial statements. 1 Swordfish Financial, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three months ended September 30, Nine months ended September 30, Restated Restated Restated Restated SALES, NET $ 0 $ 0 $ 0 $ 0 COST OF GOOD SOLD 0 0 0 0 GROSS PROFIT 0 0 0 0 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 0 0 0 0 LOSS FROM OPERATIONS ) 0 ) 0 OTHER INCOME (EXPENSE) Interest expense ) 0 ) 0 Interest income 0 0 Other expenses 0 ) 0 Net Other Income (Expenses) ) 0 ) 0 LOSS FROM CONTINUING OPERATIONS BEFORE TAXES ) 0 ) 0 PROVISION FOR INCOME TAX EXPENSE - 0 - 0 LOSS FROM CONTINUING OPERATIONS ) 0 ) 0 GAIN(LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX 0 0 NET LOSS $ ) $ 0 $ ) $ 0 Loss from continuing operations per common share Basic $ ) $ 0 $ ) $ 0 Diluted $ ) $ 0 $ ) $ 0 Gain (loss) from discontinued operations per common share Basic $ $ 0 $ $ 0 Diluted $ $ 0 $ $ 0 Net loss per common share Basic $ ) $ 0 $ ) $ 0 Diluted $ ) $ 0 $ ) $ 0 Weighted average common shares Basic Diluted See accompanying notes to consolidated financial statements. 2 Swordfish Financial, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2009 and 2008 Restated Restated CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ 0 Adjustments to reconcile net loss to net cash flows from operating activities 0 0 Changes in operating assets and liabilities: Accounts receivable 0 Accounts payable 0 Accrued payroll and payroll taxes 0 Accrued expenses 0 0 Net Cash Flows from Operating Activities 0 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment 0 Net Cash Flows from (used in) Investing Activities 0 CASH FLOWS FROM FINANCING ACTIVITIES Net Cash Flows from (used in) Financing Activities 0 0 Net Change in Cash and Cash Equivalents 0 CASH AND CASH EQUIVALENTS - January 1, 2009 and 2008 0 0 CASH AND CASH EQUIVALENTS – September 30, 2009 and 2008 $ $ 0 See accompanying notes to consolidated financial statements. 3 NATURE VISION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS Swordfish Financial, Inc., (f/k/a Nature Vision, Inc. and Photo Control Corporation) (the “Company” or “we”)as Nature Vision, Inc. designed, manufactured and marketed outdoor recreation products primarily for the sport fishing and hunting markets.On August 14, 2009, Nature Vision, Inc. entered into a Stock Purchase Agreement with Swordfish Financial, Inc. for 10,987,417 shares (representing approximately 80% of the outstanding shares) of its common stock in exchange for a $3,500,000 promissory note.On August 17, 2009, the shareholders owning a majority of the outstanding common stock voted to change the Company’s name from Nature Vision, Inc. to Swordfish Financial, Inc. The Company did not meet the minimum net worthcovenants of a line of credit with M&I Business Credit LLC (M&I Bank) as of June 30, 2009, which put the Company in default on the line of credit.On August 14, 2009, simultaneously with the signing of the Swordfish Financial, Inc. stock purchase agreement, M&I Business Credit LLC, owed approximately $1,800,000 by the Company, foreclosed on the line of credit and forced the Company to enter into a Voluntary Surrender Agreement.The Voluntary Surrender Agreement tendered to M&I Business Credit LLC total possession of the Company’s Premises, operations and all of the Company’s Collateral, which consisted of all of the Company’s assets.M&I Business Credit LLC liquidated basically all of the Company’s assets to recover the line of credit debt. Based on the limited assets, product lines and resources remaining after the M&I Business Credit LLC liquidation, Swordfish Financial, Inc. has decided that there is not enough remaining of the Nature Vision operations to continue as an outdoor recreations products company and will concentrate on the business on being and asset recovery company and using the financial resources recovered to retire the Company’s debts and invest in other businesses domestically and internationally. Because of seasonal and other factors, the results of operations for the nine months ended September 30, 2009 are not necessarily indicative of the results to be expected for the Company's full 2009 fiscal year. REVERSE MERGER ACQUISITION ACCOUNTING Swordfish Financial, Inc., a Texas corporation, acquired 80% of the outstanding common stock of Nature Vision, Inc. pursuant to a stock acquisition/merger agreement on August 14, 2009.Under the purchase method of accounting in a business combination effected through an exchange of equity interests, the entity that issues the equity interests is generally the acquiring entity. In some business combinations (commonly referred to as reverse acquisitions), however, the acquired entity issues the equity interests. FASB ASC 805-10, “Business Combinations” requires consideration of the facts and circumstances surrounding a business combination that generally involve the relative ownership and control of the entity by each of the parties subsequent to the merger. Based on a review of these factors, the August stock acquisition agreement with Swordfish Financial, Inc. , the Texas corporation (“the Merger”) was accounted for as a reverse acquisition (i.e. Nature Vision, Inc. was considered as the acquired company and Swordfish Financial, Inc., the Texas Company was considered as the acquiring company).As a result, Nature Vision, Inc. assets and liabilities as of August 14, 2009, the date of the Merger closing, have been incorporated into Swordfish’s balance sheet based on the fair values of the net assets acquired, which equaled the consideration paid for the acquisition. FASB ASC 805-10 also requires an allocation of the acquisition consideration to individual assets and liabilities including tangible assets, and financial assets. Further, the Company’s operating results (post Merger) include Swordfish Financial, Inc., the Texas corporation’s operating results prior to the date of closing and the results of the combined entity following the closing of the Merger. Swordfish Financial, Inc., a Texas corporation was considered the acquiring entity for accounting purposes. On August 14, 2009, Nature Vision, Inc. entered into a Stock Acquisition/Reverse Merger Agreement with Swordfish Financial, Inc., a Texas corporation,for 10,987,417 shares (representing approximately 80% of the outstanding shares) of its common stock in exchange for a $3,500,000 promissory note.As of the date of this filings, no payments have been made on the note and accrued interest.The Company expects payment of the note and accrued interest to be paid by the Shareholders of the Texas corporation. Nature Vision’s board of directors resigned in favor of replacements, nominated by Swordfish, a Texas corporation, who also became the officers of the Company. GOING CONCERN The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business.We incurred net losses of $1,976,223and $-0- respectively, for the nine months ended September 30, 2009 and 2008 and had an accumulated deficit of $5,122,322 as of September 30, 2009.We have managed our liquidity during the first nine months of 2009 4 through cost reduction initiatives and the proceeds from collections on accounts receivables.The Company is currently in default of a $450,000 note with its former CEO and is in negotiations to extend the terms (Note 6).The Company is currently in default on its line of credit with a bank and in August 2008 it entered into a voluntary surrender agreement allowing the bank (as discussed in Note 4) with its superior lien position to assume control of the Company’s assets and operations until it liquidates sufficient assets to pay off the line of credit.The Company is in default on $603,950 of others notes payable. The Company has historically been a seasonal business with the majority of the Company’s revenue being realized in the fourth quarter.On the August 14, 2009 foreclosure by M&I Business Credit LLC and forcing the Company to enter into a Voluntary Surrender Agreement which tendered to M&I Business Credit LLC total possession of the Company’s Premises, operations and all of the Company’s assets to collect the approximately $1,800,000 owed by the Company.After the M&I Business Credit LLC’s liquidations of virtually all of the Company’s assets at significant discounts to book value, Swordfish has been left with virtually no product lines to market and continue the Nature Vision outdoor recreations products operations. Despite cost reduction initiatives, the Company will be unable to pay its obligations in the normal course of business or service its debt in a timely manner throughout 2009 without raising additional debt or equity capital.See Note 3, for a discussion of capital acquired by the Company.There can be no assurance that this financing arrangement will alleviate the Company’s 12 month working capital needs unless it is funded or the Company can complete a recovery project. INTERIM FINANCIAL INFORMATION The accompanying condensed consolidated balance sheet at September 30, 2009 and the condensed consolidated statements of operations and cash flows for the nine months ended September 30, 2009 and 2008 are unaudited. The unaudited interim condensed consolidated balance sheet and condensed consolidated statements of operations and cash flows have been prepared in accordance with accounting principles generally accepted in the United States of America and, in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company's financial position, results of operations and its cash flows for the nine months ended September 30, 2009 and 2008. The financial data and other information disclosed in these notes to the condensed consolidated financial statements related to these periods are unaudited.Operating results for the nine months ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. The condensed consolidated financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2008 included in the Annual Report on Form 10-K of the Company filed with the Securities and Exchange Commission. PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary. All significant inter-company transactions and balances have been eliminated in consolidation. DISCONTINUED OPERATIONS As more fully described in Note 8, “Discontinued Operations,” the Company determined to discontinue the Nature Vision operations as the result of the August 14, 2009 M&I Business Credit LLC foreclosure on the Company’s Line of Credit and forcing it to enter into a Voluntary Surrender Agreement and tender to M&I Business Credit LLC total possession of the Company’s premises, operations and all of the Company’s assets to collect approximately $1,800,000 owed by the Company at that time.After M&I Business Credit LLC liquidated virtually all of the Company’s assets at significant discounts to book value, the Company was left with no assets or product lines to market and continue the Nature Vision outdoor recreations products operations. FINANCIAL INSTRUMENTS The carrying amounts for all financial instruments approximate fair value. The carrying amounts for cash and cash equivalents, accounts receivable, accounts payable and accrued expenses approximate fair value because of the short maturity of these instruments. The fair value of long-term debt, notes payable, line of credit-bank, and deferred liabilities - retirement benefits approximates the carrying amounts based upon the Company’s expected borrowing rate for debt with similar remaining maturities and comparable risk. NOTE RECEIVABLE -RELATED PARTY On August 14, 2009, the Company, (formerly NatureVision, Inc.),closed a Stock Purchase/Merger Agreement with Swordfish Financial, Inc., a Texas corporation,pursuant to which the Company sold an aggregate of 10,987,417 sharesof its common stock in exchange for a $3,500,000 promissory note, payable in two installments of $1,750,000 each with the first installment being forty-five (45) days from the date of the note and the second installment being one-hundred twenty (120) days from the date of the note.The note bears interest at the rate of 5% per annum.As the date of this filing, no payments have been made on the promissory note and accrued interest.The Company expects to be paid in full by shareholders of the Texas corporation. 5 The Company’s Chairman of the Board, President and Chief Executive Officeris now the beneficial owner of 7,700,000 shares of the Company's common stock of the 10,987,417 shares distributed in the stock purchase/merger transaction. IMPAIRMENT OF LONG-LIVED ASSETS We assess the impairment of long-lived assets whenever events or changes in circumstances indicate that the carrying amount may not be recoverable, in accordance with FASB SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.”An asset or asset group is considered impaired if its carrying amount exceeds the undiscounted future net cash flow the asset or asset group is expected to generate.If an asset or asset group is considered impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds its fair value.If estimated fair value is less than the book value, the asset is written down to the estimated fair value and an impairment loss is recognized. If we determine that the carrying amount of long-lived assets, including intangible assets, may not be recoverable, we measure any impairment based on a projected discounted cash flow method using a discount rate determined by our management to be commensurate with the risk inherent in our current business model or another valuation technique.Considerable management judgment is necessary in estimating future cash flows and other factors affecting the valuation of long-lived assets, including intangible assets, including the operating and macroeconomic factors that may affect them.We use historical financial information, internal plans, and projections and industry information in making such estimates. Due to the Company’s default on its loan with M&I Business Credit LLC and its repossession of the Company’s assets, the Company’s property and equipment of was reduced to $7,000 at September 30, 2009. In particular, if we no longer believe we will achieve our long-term projected sales or operating expenses, we may conclude in connection with any future impairment tests that the estimated fair value of our long-lived assets, including intangible assets, are less than the book value and recognize an additional impairment charge.Such impairment would adversely affect our earnings. DISCONTINUED OPERATIONS ASC Topic 360 requires the calculation of estimated fair value less cost to sell of long-lived assets for assets held for sale. The calculation of estimated fair value less cost to sell includes significant estimates and assumptions, including, but not limited to: operating projections; excess working capital levels; real estate values; and the anticipated costs involved in the selling process. The Company recognizes operations as discontinued when the operations have either ceased or are expected to be disposed of in a sale transaction in the near term, the operations and cash flows of all discontinued operations have been eliminated, or will be eliminated upon consummation of the expected sale transaction, and the Company will not have any significant continuing involvement in the discontinued operations subsequent to the expected sale transaction. Nature Vision Operations On August 14, 2009, simultaneously with the signing of the Swordfish Financial, Inc. stock purchase agreement, the Company entered into a Voluntary Surrender Agreement with M&I Business Credit LLC (the ‘Creditor”), who as of August 14, 2009 was owed approximately $1,800,000 by the Company relating the Credit and Security Agreement dated November 8, 2007.On August 14, 2009, M&I Business Credit LLC foreclosed on the Line of Credit and forced the Company to enter into a Voluntary Surrender Agreement and tender to M&I Business Credit LLC total possession of the Nature Vision Premises, its operations and all of the NatureVision assets to collect approximately $1,800,000 owed by the Company at that time.After the M&I Business Credit LLC’s liquidated virtually all of the Nature Vision assets at significant discounts to book value, the Company has been left with no assets or product lines to market and continue the Nature Vision outdoor recreations products operations. The results of the Nature Vision operations from the acquisition date through December 31, 2009 are presented on a historical basis as discontinued operations in the consolidated statements of operations.In accordance with ASC 205-20-45, “Income Statement Presentation, Allocation of Interest to Discontinued Operations,” the Company elected to allocate all consolidated interest expense to the discontinued operations, taking the position that all of the Company’s debt is directly attributed to or related to the discontinued operations. All of the financial information in the consolidated financial statements and notes to the consolidated financial statements has been revised to reflect only the results of continuing operations See Note 10. SALES AND WARRANTY RESERVE The Company has established a sales and warranty reserve for sales returns and warranty costs. Reserves are estimated based on historical experience, current product lines being sold, and management's estimates. The Company provides a standard one or two-year warranty program for its products. The sales and warranty reserve for sales returns and warranty costs relating to continuing operations was $200,000 at September 30, 2009. The sales and warranty reserve represents a significant estimate and actual results could differ from the estimate. 6 RESEARCH AND DEVELOPMENT The Company expenses all costs related to product research and development as incurred. STOCK-BASED COMPENSATION In accordance with SFAS No. 123(R), cash flows from income tax benefits resulting from tax deductions in excess of the compensation cost recognized for stock-based awards have been classified as financing cash flows prospectively from January 1, 2006. Prior to adoption of SFAS No. 123(R), such excess income tax benefits were presented as operating cash flows. There were no cash flows from income tax benefits for the nine months ended September 30, 2009 and 2008. There were no stock options granted during the nine months ended September 30, 2009. Stock options issued to non-employees (which no options were issued to non-employees), are accounted for in accordance with Emerging Issues Task Force (EITF) 96-18. LOSS PER COMMON SHARE Net loss per common share was based on the weighted average number of common shares outstanding during the periods when computing the basic net loss per share. When dilutive, stock options and warrants are included as equivalents using the treasury stock market method when computing the diluted net loss per share.There were no dilutive common stock equivalents, options and warrants, for the nine months ended September 30, 2009 and 2008. Anti-dilutive options and warrants were -0- at September 30, 2009 and 2008, respectively. INCOME TAXES The Company accounts for income taxes using the asset and liability approach, which requires the recognition of deferred tax assets and liabilities for tax consequences of temporary differences between the financial statement and income tax reporting bases of assets and liabilities based on currently enacted rates and laws. These temporary differences principally include depreciation, amortization, net operating losses, deferred retirement benefits, paid time off and performance benefits, contract payable, allowance for doubtful accounts, inventory obsolescence allowance, and warranty reserves. Deferred taxes are reduced by a valuation allowance to the extent that realization of the related deferred tax assets is not assured.There is a full valuation allowance recorded as of September 30, 2009 and December 31, 2008. In June 2006, the Financial Accounting Standards Board, or FASB, issued FASB Interpretation No. 48, or FIN 48, "Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109," which prescribes comprehensive guidelines for recognizing, measuring, presenting and disclosing in the financial statements tax positions taken or expected to be taken on tax returns. FIN 48, effective for fiscal years beginning after December 15, 2006, seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes. The Company adopted provisions of FASB Interpretation 48, Accounting for Uncertainty in Income Taxes: an interpretation of FASB Statement 109, Accounting for Income Taxes (“FIN 48) on January 1, 2007. To the extent interest and penalties would be assessed by taxing authorities on any underpayment of income taxes, such amounts would be accrued and classified as a component of income tax expenses on the consolidated statement of operations. The Company has no material amount of accrued liabilities for interest or penalties recorded related to unrecognized tax benefits. The federal and state tax returns are open to examination for the years 2005-2008. RECLASSIFICATION Certain prior year amounts have been reclassified to conform to the 2009 presentation.The reclassification relates to the breakout of operating expenses on the statement of operations into the following categories:sales and marketing, research and development and engineering, and general and administrative.The Company’s opinion is that this breakout provided insight into the different categories of operating expenses the Company incurs. ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenuesand expenses during the reporting period. Actual results could differ significantly from those estimates. For the Company, significant estimates include the allowance for doubtful accounts receivable, reserves for inventory valuation, impairment of goodwill and long lived assets, reserves for sales returns, reserves for warranty services, and the valuation allowance for deferred tax assets. 7 RECENT ACCOUNTING PRONOUNCEMENTS During December 2007, the FASB issued SFAS No. 141 (Revised 2007), “Business Combinations” (“SFAS 141 (Revised 2007)”).While this statement retains the fundamental requirement of SFAS 141 that the acquisition method of accounting (which SFAS 141 called thepurchase method ) be used for all business combinations, SFAS 141 (Revised 2007) now establishes the principles and requirements for how an acquirer in a business combination:recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interests in the acquiree; recognizes and measures the goodwill acquired in the business combination or the gain from a bargain purchase; and determines what information should be disclosed in the financial statements to enable the users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS 141 (Revised 2007) is effective for fiscal years beginning on or after December 15, 2008.The adoption of SFAS 141 (Revised 2007) did not have a material impact on the Company’s financial statements. During December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements an amendment of ARB No. 51” (“SFAS 160”).This statement establishes accounting and reporting standards for noncontrolling interests in subsidiaries and for the deconsolidation of subsidiaries and clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.This statement also requires expanded disclosures that clearly identify and distinguish between the interests of the parent owners and the interests of the noncontrolling owners of a subsidiary.SFAS 160 is effective for fiscal years beginning on or after December 15, 2008.The adoption of SFAS 160 did not have a material impact on the Company’s financial statements. In February 2008, the FASB issued FASB Staff Position (“FSP”) No. 157-2, “Effective Date of FASB Statement No. 157” (“FSP 157-2”), which delays the effective date of SFAS 157 until January 1, 2009 for all non-financial assets and non-financial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis.These non-financial items include assets and liabilities such as reporting units measured at fair value in a goodwill impairment test and non-financial assets acquired and liabilities assumed in a business combination.The adoption of the remainder of SFAS 157 did not have a material impact on the Company’s financial statements. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of FAS 133” (“SFAS 161”).This statement changes the disclosure requirements for derivative instruments and hedging activities. Entities are required to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows.SFAS 161 is effective for fiscal years beginning on or after November 15, 2008.The adoption of SFAS 161 did not have a material impact on the Company’s financial statements. In April 2008, the FASB issued FSP No. 142-3, “Determination of the Useful Life of Intangible Assets” (“FSP 142-3”), which amends the factors an entity should consider in developing renewal or extension assumptions used in determining the useful life of recognized intangible assets under FASB Statement No. 142, “Goodwill and Other Intangible Assets”.This new guidance applies prospectively to intangible assets that are acquired individually or with a group of other assets in business combinations and asset acquisitions.FAS 142-3 is effective for financial statements issued for fiscal years and interim periods beginning after December 15, 2008.The adoption of FAS 142-3 did not have a material impact on the Company’s financial statements. In September 2008, the FASB issued FSP No. 133-1 and FASB Interpretation No. 45-4 (“FSP SFAS 133-1 and FIN 45-4”), “Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No. 133 and FASB Interpretation No. 45; and Clarification of the Effective Date of FASB Interpretation No. 45 (“FIN 45”), “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others”, to require additional disclosure about the current status of the payment/performance risk of a guarantee.The provisions of the FSP that amend SFAS 133 and FIN 45 and effective for reporting periods ending after November 15, 2008.FSP SFAS 133-1 and FIN 45-4 also clarifies the effective date in SFAS 161.Disclosures required by SFAS 161 are effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008.The adoption of FSP SFAS 133-1 and FIN 45-4 did not have a material impact on the Company’s financial statements. In December 2008, the FASB issued FSP No. 140-4 and FIN 46R-8 (“FSP 140-4 and FIN 46R-8”), “Disclosures by Public Entities (Enterprises) about Transfers of Financial Assets and Interests in Variable Interest Entities.”FSP 140-4 and FIN 46R-8 require additional disclosures about transfers of financial assets and involvement with variable interest entities (“VIE’s”).The requirements apply to transferors, sponsors, servicers, primary beneficiaries and holders of significant variable interests in a variable interest entity or qualifying special purpose entity.Disclosures required by FSP 140-4 and FIN 46R-8 are effective for the Company in the first quarter of fiscal 2009.Because the Company has no VIE’s, the adoption did not have a material impact the Company’s financial statements. In January 2009, the Financial Accounting Standards Board (“FASB”) approved FASB Accounting Standards Codification (the “Codification”), which is effective July 1, 2009.Other than resolving certain minor inconsistencies in current U.S. GAAP, the Codification is not supposed to change GAAP, but is intend to make it easier to find and research GAAP applicable to a particular 8 transaction or specific accounting issue.The Codification is a new structure which takes accounting pronouncements and organizes them by approximately 90 accounting topics.We do not expect the Codification to have a material impact on our financial position or results of operations. In April 2009, the FASB issued FASB Staff Position SFAS 107-1 (“FSP SFAS 107-1”) and Accounting Principles Board Opinion 28-1, Interim Disclosures about Fair Value of Financial Instruments (“APB 28-1”). FSP SFAS 107-1 and APB 28-1 require disclosures about fair value of financial instruments whenever summarized financial information for interim reporting periods is presented. Entities shall disclose the methods and significant assumptions used to estimate the fair value of financial instruments and shall describe changes in methods and significant assumptions, if any, during the period.FSP SFAS 107-1 and APB 28-1 are effective for interim reporting periods ending after June 15, 2009.The Company does not expect the adoption of FSP SFAS 107-1 and APB 28-1 to have a material impact on the Company’s financial statements. In April 2009, the FASB issued FSP SFAS 157-4, which provides additional guidance for estimating fair value in accordance with SFAS No. 157, Fair Value Measurements (“SFAS 157”), when the volume and level of market activity for the asset or liability have significantly decreased.FSP SFAS 157-4 emphasizes that even if there has been a significant decrease in the volume and level of market activity for the asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same.In addition, the statement provides guidance on identifying circumstances that indicate a transaction is not orderly. FSP SFAS 157-4 is effective for interim and annual periods ending after June 15, 2009.The Company does not expect the implementation of FSP SFAS 157-4 to have a material impact on our financial statements. NOTE 2 — RESTATEMENT Subsequent to issuance, the management of the Company concluded that the transaction in August 2009 between Nature Vision, Inc. (nka Swordfish Financial, Inc.) (the “Company”) and Swordfish Financial, Inc., the Texas corporation should have been recorded as a reverse merger transaction in accordance with FASB ASC 805-10 as described in Note 3 to the accompanying restated unaudited consolidated financial statements and that theSeptember 30, 2009 quarterly 10-Q should be restated as presented in this Amended Filing.Accordingly, the accompanying September 30, 2009 balance sheet and statement of operations for the three and six month periods ended September 30, 2009 and 2008, and statement of cash flows for the nine month periods ended September 30, 2009 and 2008 and the December 31, 2008 balance sheet presentations have been retroactively adjusted as presented in this Amended Filing and discussed in Note 2 to the accompanying restated unaudited consolidated financial statements and summarized as follows; As Previously Effect of Corrections Reported As Restated Adjustments Reference At September 30, 2009 STOCKHOLDERS’ DEFICIT Additional paid-in capital $ $ $ ) 1 Accumulated deficit $ ) $ ) $ 1 Total Stockholders’ Deficit At December 31, 2008 ASSETS Current assets $ $
